Citation Nr: 0635843	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  01-06 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a higher evaluation for hepatitis C, currently 
rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from May 1980 to July 2000.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2001 rating decision by a Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  In the January 2001 rating decision, the RO 
granted service connection for hepatitis C, and assigned an 
initial disability rating of 30 percent, effective August 1, 
2000.  In a November 2001 rating decision, the RO increased 
the rating to 40 percent, effective July 2, 2001.  In a March 
2005 rating decision, the RO assigned staged ratings of 60 
percent effective March 1, 2003, and 40 percent effective 
February 24, 2005.

In December 2005, the Board remanded the claim for an 
increased rating for hepatitis C.  Also in December 2005, the 
Board decided other issues that were then on appeal, denying 
increased ratings for instability of the right shoulder, left 
shoulder strain, and chronic tinea pedis, and granting an 
increased rating for recurrent herpes genitalis with 
vitiligo.  The issues that the Board decided in December 2005 
are no longer before the Board on appeal.


FINDINGS OF FACT

1.  From August 1, 2000, through July 1, 2001, the veteran's 
hepatitis C was manifested by fatigue and depression, without 
gastrointestinal disturbance or more than minimal liver 
damage.

2.  From July 2, 2001, through February 11, 2003, the 
veteran's hepatitis C was manifested by daily fatigue and 
weight fluctuation, without substantial sustained weight 
loss, and without more than minimal liver damage.

3.  From February 12, 2003, the veteran's hepatitis C, with 
cirrhosis, has been manifested by moderate, but not marked, 
liver damage, without near-constant debilitating symptoms.




CONCLUSIONS OF LAW

1.  From August 1, 2000, through July 1, 2001, the veteran's 
disability due to hepatitis C did not meet the criteria for a 
rating in excess of 30 percent.  38 U.S.C.A. §§ 1155, 5107, 
5110 (West 2002); 38 C.F.R. Part 4, §§ 4.7, 4.114, Diagnostic 
Code 7345 (2001).

2.  From July 2, 2001, through February 11, 2003, the 
veteran's disability due to hepatitis C did not meet the 
criteria for a rating in excess of 40 percent.  38 U.S.C.A. 
§§ 1155, 5107, 5110; 38 C.F.R. Part 4, §§ 4.7, 4.114, 
Diagnostic Code 7345 (2001); 38 C.F.R. § 4.114, Diagnostic 
Code 7354 (2006).

3.  From February 12, 2003, the veteran's disability due to 
hepatitis C, with cirrhosis, has met the criteria for a 
disability rating of 60 percent, but no higher.  38 U.S.C.A. 
§§ 1155, 5107, 5110; 38 C.F.R. Part 4, §§ 4.7, 4.114, 
Diagnostic Code 7345 (2001); 38 C.F.R. § 4.114, Diagnostic 
Code 7354 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations address VA's duties to notify and 
claimants in the development of evidence relevant to their 
claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  In this case, a VCAA 
letter was sent in February 2004, after the decision on 
appeal.  The Court explained in Pelegrini, however, that 
failure of an agency of original jurisdiction (AOJ) (in this 
case, the RO) to give a claimant the notices required under 
the VCAA prior to an initial unfavorable adjudication of the 
claim does not require the remedy of voiding the AOJ action.  
The Court stated that it is sufficient remedy for the Board 
to remand the case to the AOJ to provide the required notice, 
and for VA to follow proper processes in subsequent actions.  
Id.  The Court has also indicated that the lack of full 
notice prior to the initial decision may be corrected, and 
any error as to when notice was provided may be harmless, if 
the veteran is provided a meaningful opportunity to 
participate in the processing of his claim.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In this case, the RO issued the veteran a VCAA notice in 
February 2004.  That notice informed the veteran of the type 
of information and evidence that was needed to substantiate 
claims for increased ratings.  That notice did not inform the 
veteran of the type of evidence necessary to establish 
effective dates for any rating increases granted.  Despite 
the inadequacy of the VCAA notices as to the elements of 
establishing a disability rating or an effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision in those issues that the 
Board is presently deciding.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the AOJ, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In this case, the Board denies ratings for 
hepatitis C higher than those assigned for earlier periods, 
and grants an increased rating for a later period.  For the 
periods for which rating increases are denied, the RO will 
not be establishing any new effective dates, and there is no 
possibility of prejudice on the matter of effective dates.  
For the rating increase that the Board has granted, the Board 
has assigned an effective date.  When the RO effectuates the 
granted increase, the RO will address any prejudice due to 
lack of notice of the rules for establishing effective dates.

VA has conducted all appropriate development of relevant 
evidence, and has secured all available pertinent evidence.  
The veteran has had a meaningful opportunity to participate 
in the processing of his claim.  The Board finds that VA has 
adequately fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the veteran, the Board finds such error to be harmless 
error that would not reasonably affect the outcome of the 
veteran's claim.

Ratings for Hepatitis C

The present appeal involves the veteran's claim that the 
severity of his service-connected hepatitis C warrants 
disability ratings higher than the initial and staged ratings 
that are currently assigned.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected hepatitis has been rated by 
the RO under the provisions of 38 C.F.R. § 4.114, Diagnostic 
Codes 7345 and 7354.  During the course of this appeal, the 
criteria for rating digestive disorders, including hepatitis, 
changed, effective July 2, 2001.  For the period prior to the 
effective date of the revision, the Board will apply the 
earlier version of the rating criteria.  When amended 
regulations expressly state an effective date and do not 
include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded.  38 U.S.C.A. § 5110(g); DeSousa 
v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000.  
The revised rating criteria for hepatitis C have a specified 
effective date, without provision for retroactive 
application; therefore, the revised criteria may not be 
applied prior to their effective date.  As of that effective 
date, the Board must apply whichever version of the rating 
criteria is more favorable to the veteran.

Under the earlier version of the rating criteria, infectious 
hepatitis was rated as: 

With marked liver damage manifest by 
liver function test and marked 
gastrointestinal symptoms, or with 
episodes of several weeks duration 
aggregating three or more a year and 
accompanied by disabling symptoms 
requiring rest therapy  
.................................. 100 
percent

With moderate liver damage and disabling 
recurrent episodes of gastrointestinal 
disturbance, fatigue, and mental 
depression  ................................ 60 percent

Minimal liver damage with associated 
fatigue, anxiety, and gastrointestinal 
disturbance of lesser degree and 
frequency but necessitating dietary 
restriction or other therapeutic measures  
..................................... 30 
percent

Demonstrable liver damage with mild 
gastrointestinal disturbance  
...........................................
........ 10 percent

Healed, nonsymptomatic  
................................. 0 
percent

38 C.F.R. § 4.114, Diagnostic Code 7345 (2001).

Effective July 2, 2001, the rating criteria for digestive 
system disorders were revised, and the following criteria for 
evaluating hepatitis C were added:

With serologic evidence of hepatitis C 
infection and the following signs and 
symptoms due to hepatitis C infection:

Near-constant debilitating symptoms (such 
as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper 
quadrant pain)  .................... 100 
percent

Daily fatigue, malaise, and anorexia, 
with substantial weight loss (or other 
indication of malnutrition), and 
hepatomegaly, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a 
total duration of at least six weeks 
during the past 12-month period, but not 
occurring constantly
   
.................................................
................. 60 percent

Daily fatigue, malaise, and anorexia, 
with minor weight loss and hepatomegaly, 
or; incapacitating episodes (with 
symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a 
total duration of at least four weeks, 
but less than six weeks, during the past 
12-month period
   
............................................................ 
40 percent

Daily fatigue, malaise, and anorexia 
(without weight loss or hepatomegaly), 
requiring dietary restriction or 
continuous medication, or; incapacitating 
episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant 
pain) having a total duration of at least 
two weeks, but less than four weeks, 
during the past 12-month period
   
...................................................
.............. 20 percent

Intermittent fatigue, malaise, and 
anorexia, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a 
total duration of at least one week, but 
less than two weeks, during the past 12-
month period  
.........................................
... 10 percent

Nonsymptomatic  
.........................................
.... 0 percent

Note (1): Evaluate sequelae, such as 
cirrhosis or malignancy of the liver, 
under an appropriate diagnostic code, but 
do not use the same signs and symptoms as 
the basis for evaluation under DC 7354 
and under a diagnostic code for sequelae.  
(See Sec. 4.14.).

Note (2): For purposes of evaluating 
conditions under Diagnostic Code 7354, 
"incapacitating episode" means a period 
of acute signs and symptoms severe enough 
to require bed rest and treatment by a 
physician.

38 C.F.R. § 4.114, Diagnostic Code 7354 (2006).

A February 2003 liver biopsy provided evidence that the 
veteran's liver disease has been manifested by cirrhosis of 
the liver, which is evaluated under Diagnostic Code 7312.  As 
cirrhosis was first shown in 2003, only the version of the 
rating criteria in effect at that time need be considered.  
Under those criteria, cirrhosis of the liver is evaluated as 
follows:

Generalized weakness, substantial weight 
loss, and persistent jaundice, or; with 
one of the following refractory to 
treatment: ascites, hepatic 
encephalopathy, hemorrhage from varices 
or portal gastropathy (erosive gastritis)  
............................................. 100 percent

History of two or more episodes of 
ascites, hepatic encephalopathy, or 
hemorrhage from varices or portal 
gastropathy (erosive gastritis), but with 
periods of remission between attacks  
............................. 70 percent

History of one episode of ascites, 
hepatic encephalopathy, or hemorrhage 
from varices or portal gastropathy 
(erosive gastritis)  
....................... 50 percent

Portal hypertension and splenomegaly, 
with weakness, anorexia, abdominal pain, 
malaise, and at least minor weight loss  
......................................... 30 percent

Symptoms such as weakness, anorexia, 
abdominal pain, and malaise  
.........................................
........... 10 percent

Note: For evaluation under Diagnostic 
Code 7312, documentation of cirrhosis (by 
biopsy or imaging) and abnormal liver 
function tests must be present.

38 C.F.R. § 4.114, Diagnostic Code 7312 (2006).

During service, in 2000, the veteran was diagnosed with 
hepatitis C.  Biopsy of the veteran's liver preformed in 
March 2000 showed Grade 1, Stage 1, hepatitis C.

On VA examination in September 2000, the veteran reported 
that he had not felt any symptoms at the time of the 
diagnosis, but that he had since developed fatigue.  He 
indicated that, as a result of the fatigue, he no longer ran 
for exercise.  On liver function tests, aspartate 
aminotransferase (AST) and alanine aminotransferase (ALT) 
levels were elevated.  The examiner stated that the test 
results indicated active disease, and that the active disease 
was presumed to be the cause of the veteran's fatigue.

In a May 2001 statement, the veteran wrote that he disagreed 
with the 30 percent rating that had been assigned for 
hepatitis C.  He stated that he had been unable to keep a job 
due to fatigue and depression over the past year.

On VA examination in August 2001, the veteran reported that 
feeling fatigued and significantly slowed down.  He indicated 
that he was no longer able to run and participate in races as 
he had done previously.  He stated that his weight had 
decreased from 158 to 135 pounds, and was presently back at 
155.  He related that he felt depressed.  He denied nausea or 
vomiting.  On examination, the liver had a span of ten 
centimeters.  There was no ascites.  Liver function tests 
showed elevated AST and ALT.  The examiner found that the 
veteran's depression and his inability to do activity such as 
exercise might be related to his hepatitis C.

A biopsy of the veteran's liver performed on February 12, 
2003, showed fibrosis which approached the amount of fibrosis 
seen in cirrhosis.  He was started on interferon in March 
2003.  Private treatment notes from 2003 reflect the 
veteran's reports of fatigue, depression, and diarrhea.  The 
veteran's weight was 139 pounds in May 2003, and 147 pounds 
in September 2003.

In a March 2004 statement, the veteran indicated that he was 
unable to work because of his hepatitis C symptoms.  Also in 
March 2004, two friends of the veteran wrote that the veteran 
had changed from very active to very inactive since being 
diagnosed with hepatitis C.  The veteran's sister wrote that 
the veteran was unable to work because of the effects of 
interferon.

On VA examination in January 2005, the veteran reported 
progressive, profound fatigue that affected him every day.  
He stated that he felt well in the morning, but fatigued by 1 
p.m., and so fatigued that he had to go to bed by 7 p.m.  He 
related that he was fatigued after walking one block.  He 
indicated that he had been on interferon therapy from March 
2003 to March 2004, and that each injection was followed by 
severe nausea, vomiting, anorexia, and abdominal pain.  He 
reported that his weight had been as low as 129 pounds while 
he was on interferon.  He related that he had left his job as 
a delivery driver at the beginning of the interferon therapy, 
because of the debilitating symptoms.  At the time of the 
examination, his weight was 148 pounds.  Liver function 
studies were not performed.

The report of an April 2006 VA examination noted that the 
examiner had reviewed the veteran's claims file.  The 
examiner noted that the February 2003 liver biopsy had shown 
hepatitis C that was Grade 2 to 3, Stage 3, and had shown 
cirrhosis.  At the time of the 2006 examination, the veteran 
was not on medication for his hepatitis.  His weight was 150 
pounds.  The veteran reported chronic fatigue.  He had not 
been employed since March 2003.   He stated that he was 
fatigued each day by 1 p.m., and that he went to bed at 9 
p.m.  He indicated that his fatigue occurred daily.  He did 
not report having incapacitating episodes.  He did not report 
nausea or vomiting, but did report mild intermittent 
anorexia.  On examination in 2006, the liver was enlarged, 
but was of normal consistency, without tenderness, or 
evidence of ascites or portal hypertension.  The examiner 
found that the hepatitis C was in remission.

Service connection for the veteran's hepatitis C was 
effective August 1, 2000, the day after his separation from 
service.  From August 1, 2000, through July 1, 2001, only the 
older version of the rating criteria may be considered.  The 
medical evidence does not show that the veteran had more than 
minimal liver damage during that period.  Biopsy of the 
veteran's liver during service in March 2000 showed that his 
hepatitis C was Grade 1, Stage 1.  The veteran did not report 
having gastrointestinal disturbance during that period.  He 
reported having disabling fatigue and depression, indicating, 
in May 2001, that he could not work because of fatigue and 
depression.  In the absence of medical evidence of moderate 
liver damage, and of reports of gastrointestinal disturbance, 
however, the effects of the veteran's hepatitis during that 
period more closely resemble the criteria for a 30 percent 
rating than those for a 60 percent rating.  The Board 
therefore denies an increase above the 30 percent rating 
assigned for that period.

The RO increased the rating for the veteran's hepatitis C to 
40 percent effective July 2, 2001, the effective date of the 
revised rating criteria.  From July 2, 2001, forward, the 
Board will consider the veteran's hepatitis C under both the 
older and the revised versions of the rating criteria.

From July 2, 2001, until the February 2003 biopsy, there was 
no evidence that the veteran had moderate liver damage.  
Therefore, the manifestations of the veteran's hepatitis C 
during that period did not warrant a rating in excess of 40 
percent under the old rating criteria.  During the same 
period, the veteran reported that his weight fluctuated 
fairly widely, but that most of a weight loss from the 150s 
to the 130s was regained.  In the absence of substantial 
weight loss or other indication of malnutrition, the 
veteran's hepatitis C did not meet the criteria for a rating 
in excess of 40 percent under the revised rating criteria.

The February 12, 2003, biopsy showed Grade 2 to 3, Stage 3, 
hepatitis 3, which is consistent with moderate liver damage.  
The veteran has also consistently reported chronic disabling 
fatigue.  From the time of the 2003 biopsy, the record 
supports a 60 percent rating under the old version of the 
rating criteria, 38 C.F.R. § 4.114, Diagnostic Code 7345 
(2001).  The evidence does not support a 100 percent rating 
under that criteria, as neither the biopsy nor other evidence 
showed marked liver damage.  The evidence also fails to 
support a 100 percent rating under the revised criteria, as 
the veteran has been shown to have symptoms that are near-
constant, but moderate, rather than rising to the level of 
debilitating.  The Board therefore grants a rating of 60 
percent effective February 12, 2003.

The February 2003 biopsy also showed cirrhosis of the liver.  
Physicians have not indicated that the veteran's cirrhosis 
produces any symptoms separate from the fatigue, anorexia, 
and abdominal pain that are considered in evaluating his 
hepatitis C under Diagnostic Code 7354.  Therefore, cirrhosis 
should be considered part of the veteran's service-connected 
hepatitis C disability, but a separate rating for cirrhosis 
is not warranted at this time.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disability has necessitated frequent 
periods of hospitalization.  The veteran has reported that 
his hepatitis C and other service-connected disabilities 
produced marked interference with employment, and made him 
unable to work.  The RO addressed that claim, however, by 
granting a total disability rating based on individual 
unemployability (TDIU).  As interference with the veteran's 
employment has been addressed through the rating process, the 
Board finds that it is not necessary to submit the case for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a rating in excess of 30 percent for hepatitis 
C from August 1, 2000, through July 1, 2001, is not 
warranted.  Entitlement to a rating in excess of 40 percent 
for hepatitis C from July 2, 2001, through February 11, 2003, 
is not warranted.  To that extent, the appeal is denied.

Entitlement to a 60 percent rating for hepatitis C, with 
cirrhosis, is warranted, effective from February 12, 2003.  
To this extent, the appeal is granted, subject to applicable 
laws and regulations governing payment of VA benefits. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


